PER CURIAM.
In this action brought October 16, 1959 the amount in controversy is stated to be-$10,000 exclusive of interest and costs. Judgment was entered for plaintiff on a. contract claim for severance pay of one-half the amount of a year’s salary of' $20,000, plus interest and costs, and defendant appeals. Jurisdiction is asserted: under 28 U.S.C. § 1332. The 1958 amend-, ment to § 1332, however, requires an amount in controversy in excess of $10,-000, exclusive of interest and costs. Jurisdiction was lacking in the District Court. Athan v. Hartford Fire Ins. Co., 2 Cir. 1934, 73 F.2d 66, Alderman et al. v. Elgin J & E Ry. Co., 7 Cir. 1942, 125. F.2d 971, Royal Ins. Co. of Liverpool, Eng. v. Stoddard, 8 Cir. 1912, 201 F. 915, Queen Ins. Co. of America v. Basham, W.D.Tenn.1962, 201 F.Supp. 733. The judgment of the District Court is reversed: and the case remanded with instructions, to dismiss the action for lack of jurisdiction.